DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant's arguments filed 18 NOVEMBER 2021 have been fully considered but they are not persuasive. On pages 10-14 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the cited prior art reference(s) Ishtiaq (US 2015/0082349), Chevallier (US 2009/0119591), Sharifi (US 2013/0080159), Kishore (US 2014/0101707), and Shiu (US 2006/0252536), alone or in combination, fail to In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As was shown in the previous rejection for similar claim 3, the combination of Ishtiaq, Chevallier, and Sharifi was cited as disclosing similar features to Applicant's current amendments to the claim. For instance, Ishtiaq was cited as disclosing (among other things) as first/second summary content (see Ishtiaq; can create different summaries, i.e. a first/second summary content; page 6, paragraph 61, and page 11, paragraph 104).  Chevallier was cited as disclosing (among other things) based on a playback time of summary content being less than a predetermined first time, add a section of which size is greater than a predetermined first size to the summary content (see Chevallier; if current duration of summary is less than a required duration, the system can add another segment, wherein the segment can have a size that is greater than the remaining required time to fill the duration; pages 3-4, paragraphs 43-44, and Fig. 4, elements 4.6, 4.7, and 4.10), and based on a playback time of the summary content being less than a predetermined second time, add a section of which size is greater than a predetermined second size to .

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al., US 2015/0082349 in view of Chevallier et al., US 2009/0119591 and further in view of Sharifi et al., US 2013/0080159.

Regarding claim 1, Ishtiaq discloses an electronic device, comprising: 
a storage in which a content is stored (storage of content; page 2, paragraph 27); and 

identify a first section including a voice (can identify voice, and wherein this can correlate to a specific asset/frame, i.e. at least a first section; page 3, paragraphs 33 and 36) and a second section including background sound from the obtained audio signal (can identify background noises such as songs, noises, cheering, and wherein this can correlate to a specific asset/frame, i.e. at least a second section; page 3, paragraphs 33 and 36, and page 12, paragraph 117), 
obtain at least one video frame from the content based on at least one of a type of emotion of the voice included in the first section and a type of atmosphere of the background sound included in the second section (can identify/obtain specific frames based on at least segments which correspond to high emotion; page 8, paragraph 81, and wherein related to frames of the content; page 6, paragraph 61), and 
obtain summary content based on the obtained video frame (can create a summary video based on the obtained segments; page 8, paragraph 81, and again with frames of the content; page 6, paragraph 61).
While Ishtiaq discloses summary content (can create different summaries, i.e. a summary content; page 6, paragraph 61, and page 11, paragraph 104), Ishtiaq does not explicitly disclose based on a playback time of summary content being less than a predetermined first time, filter the audio signal, and add a section of which size is greater than a predetermined first size in the filtered audio signal to the summary content. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ishtiaq and Chevallier by allowing additional content to be added to summaries of content to fill required durations, in order to provide an improved system and method for creating a summary of an audiovisual document composed of a set of sequences (Chevallier; page 1, paragraph 8).
Ishtiaq in view of Chevallier does not explicitly disclose filter an audio signal, and content in the filtered audio signal.  
In a related art, Sharifi does disclose filter an audio signal, and content in the filtered audio signal (audio signals can be filtered through various filters in order to filter out different portions and obtain enhanced signals; page 4, paragraph 44).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ishtiaq, Chevallier, and Sharifi by allowing different audio filters to be applied to audio signal(s), 

Regarding claim 2, Ishtiaq in view of Chevallier and Sharifi discloses the processor is further configured to: obtain at least one first video frame from at least one first section from among a plurality of first sections based on a priority of an emotion type corresponding to each of the plurality of first sections (Ishtiaq; system can obtain and rank segments related to high emotion, i.e. priority for emotion; page 8, paragraph 81, and with frames of the content; page 6, paragraph 61, and wherein can include specific priority calculations; page 10, paragraph 96), 
obtain at least one second video frame from at least one second section from among a plurality of second sections based on a priority of an atmosphere type corresponding to each of the plurality of second sections (Ishtiaq; can determine high ranking segments, i.e. priority; page 8, paragraph 81, and wherein can relate to background atmosphere sounds such as applause, laughing, sirens, etc.; page 12, paragraph 117, and with frames of the content; page 6, paragraph 61, and wherein can include specific priority calculations; page 10, paragraph 96), 
obtain first summary content based on the at least one first video frame (Ishtiaq; can create summary based on the high ranking segments; page 8, paragraph 81, and wherein can create different summaries, i.e. a first/second summary content; page 6, paragraph 61, and page 11, paragraph 104), and 
obtain second summary content based on the at least one second video frame (Ishtiaq; can create summary based on the high ranking segments; page 8, paragraph 

Regarding claim 3, Ishtiaq in view of Chevallier and Sharifi discloses the processor is further configured to: based on a playback time of the first summary content being less than a predetermined first time, filter the audio signal through a band-pass filter, and add a section of which size is greater than a predetermined first size in the band-pass filtered audio signal to the first summary content (Chevallier; if current duration of summary is less than a required duration, the system can add another segment, wherein the segment can have a size that is greater than the remaining required time to fill the duration; pages 3-4, paragraphs 43-44, and Fig. 4, elements 4.6, 4.7, and 4.10, and wherein process/filter content that includes audio/video data for inclusion/exclusion; page 2, paragraph 25, and page 4, paragraph 43, and wherein minimum duration also taken into account when creating the summary; page 3, paragraph 30, and Sharifi; audio signals can be filtered through various filters including band-pass and low-pass filters in order to filter out different portions and obtain enhanced signals; page 4, paragraph 44, and Ishtiaq; can create different summaries, i.e. a first/second summary content; page 6, paragraph 61, and page 11, paragraph 104), and 
based on a playback time of the second summary content being less than a predetermined second time, filter the audio signal through a low-pass filter, and add a section of which size is greater than a predetermined second size in the low-pass filtered audio signal to the second summary content (Chevallier; system can repeat 

Regarding claim 4, Ishtiaq in view of Chevallier and Sharifi discloses the predetermined first size is calculated based on a difference between the predetermined first time and the playback time of the first summary content, and wherein the predetermined second size is calculated based on a difference between the predetermined second time and the playback time of the second summary content (Chevallier; if current duration of summary is less than a required duration, the system can add another segment, wherein the segment can have a size based on the remaining required time to fill the duration; pages 3-4, paragraphs 43, and Fig. 4, elements 4.6, 4.7, and 4.10, and wherein for a second iteration, the system can repeat operations, i.e. Fig. 4, element 4.11, and again if current duration of summary is less than a required duration, the system can add another segment, wherein the segment 

Regarding claim 5, Ishtiaq in view of Chevallier and Sharifi discloses a user interface, wherein the processor is further configured to receive information regarding a type and the playback time of the summary content through the user interface, and calculate the predetermined first time and the predetermined second time based on the received information. (Chevallier; user can set criteria for type of content, i.e. intensity of drama/action, as well as specific duration for the summary; page 3, paragraphs 30 and 43, and wherein the calculations are based on the specified duration; pages 3-4, paragraphs 43, and Fig. 4, elements 4.1, 4.6, 4.7, and 4.10, and Ishtiaq; with use of GUI; page 3, paragraph 40).

Regarding claim 9, Ishtiaq in view of Chevallier and Sharifi discloses a display (Ishtiaq; includes a display; page 8, paragraph 80), 
wherein the processor is configured to display the obtained summary content through the display (Ishtiaq; displaying the content; page 2, paragraph 21, and page 6, paragraph 64).

10, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.
Claim 11, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 12, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 13, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 14, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Regarding claim 16, Ishtiaq in view of Chevallier and Sharifi discloses the processor is further configured to: obtain at least one first video frame from the content based on the type of emotion of the voice included in the first section (Ishtiaq; can identify/obtain specific frames based on at least segments which correspond to high emotion; page 8, paragraph 81, and with frames of the content; page 6, paragraph 61) and obtain at least one second video frame from the content based on the type of atmosphere of the background sound included in the second section (Ishtiaq; can identify/obtain specific frames based on at least segments which correspond to high emotion; page 8, paragraph 81, and wherein can relate to background atmosphere sounds such as applause, laughing, sirens, etc.; page 12, paragraph 117, and with frames of the content; page 6, paragraph 61), 

based on a first type of summary content being selected by a user, obtain the first type of summary content in which a length of the first summary content is greater a length of than the second summary content (Chevallier; criteria of content can relate to durations and themes, i.e. types; page 1, paragraph 7, and page 2, paragraph 27, and wherein based on a specific criteria selected by user, i.e. duration and type, summaries can be created; page 3, paragraphs 30, 40 and 43, and Examiners Note: this is being interpreted such that a user can select a type of content with one summary duration but could also utilize a different type of content and a different summary duration as well, thereby covering the claim limitations related to lengths of types of summary content being greater than/less than other types), and 
based on a second type of summary content being selected by the user, obtain the second type of summary content in which the length of the first summary content is less than the length of the second summary content (Chevallier; criteria of content can relate to durations and themes, i.e. types; page 1, paragraph 7, and page 2, paragraph 27, and wherein based on a specific criteria selected by user, i.e. duration and type, summaries can be created; page 3, paragraphs 30, 40 and 43, and Examiners Note: this is being interpreted such that a user can select a type of content with one summary duration but could also utilize a different type of content and a different summary duration as well, thereby covering the claim limitations related to lengths of types of summary content being greater than/less than other types).

Claim 17, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 16.

Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al., US 2015/0082349 in view of Chevallier et al., US 2009/0119591 and Sharifi et al., US 2013/0080159, and further in view of Kishore, US 2014/0101707.

Regarding claim 6, Ishtiaq in view of Chevallier and Sharifi discloses all the claimed limitations of claim 2.  
Ishtiaq in view of Chevallier and Sharifi does not explicitly disclose based on a playback time of the first summary content exceeding a predetermined first time, delete at least part of a plurality of first sections included in the first summary content based on a playback time of the plurality of first sections included in the first summary content.  
In a related art, Kishore does disclose based on a playback time of the first summary content exceeding a predetermined first time, delete at least part of a plurality of first sections included in the first summary content based on a playback time of the plurality of first sections included in the first summary content (based on a particular maximum duration for a summary, video frames can be removed; page 4, paragraph 47).  


Regarding claim 7, Ishtiaq in view of Chevallier, Sharifi, and Kishore discloses the processor is configured to, based on there being an overlapping portion between the first summary content and the second summary content, obtain the summary content based on a playback time of the overlapping portion and the deleted first section (Kishore; system can obtain summary based on removal of frames to correspond to a duration; page 4, paragraph 47, and wherein the system can also create summary based on overlapping portions; page 5, paragraphs 57-58).

Claim 15, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishtiaq et al., US 2015/0082349 in view of Chevallier et al., US 2009/0119591 and Sharifi et al., US 2013/0080159, and further in view of Shiu et al., US 2006/0252536.

Regarding claim 8, Ishtiaq in view of Chevallier and Sharifi discloses all the claimed limitations of claim 1, as well as an audio signal, and obtaining the at least one 
Ishtiaq in view of Chevallier and Sharifi does not explicitly disclose a processor is configured to convert at least one of a channel or a sampling rate of an audio signal and perform operations based on the audio signal
In a related art, Shiu does disclose a processor is configured to convert at least one of a channel or a sampling rate of an audio signal and perform operations based on the audio signal (signal processing circuit can take audio and down-sample it before using it to detect highlight segments in video; page 1, paragraph 12).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Ishtiaq, Chevallier, Sharifi and Shiu by allowing converted audio signals to be utilized when making determinations about portions of a video, in order to provide an improved system and method for video highlight detection utilizing audio signals to determine a highlight segment (Shiu; page 1, paragraph 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Packard (US 2016/0105734), describing creation of different highlight sequences based on various criteria related to specific users.
Applicant's amendment necessitated any of the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424